EXHIBIT EXECUTION COPY TRANSITION SERVICES AGREEMENT by and among PUBLIC SERVICE COMPANY OF NEW MEXICO, PNMR SERVICES COMPANY, and NEW MEXICO GAS COMPANY, INC. Dated: January 12, 2008 TABLE OF CONTENTS SECTION 1. Definitions. 1 SECTION 2. Interpretation. 5 SECTION 3. Services to be Provided. 6 SECTION 4. Term and Termination. 9 SECTION 5. Buyer Employment Obligations. 11 SECTION 6. Billing and Payment of Costs of Services; Invoices for Services. 14 SECTION 7. Administration of Agreement. 15 SECTION 8. Relationships Among the Parties. 15 SECTION 9. Other Agreements. 16 SECTION 10. Indemnification; Release; Limit on Liability. 16 SECTION 11. Relationship between Seller Service Providers. 18 SECTION 12. Headings. 18 SECTION 13. Required Insurance. 18 SECTION 14. Force Majeure. 19 SECTION 15. Notices. 19 SECTION 16. Successors and Assigns. 20 SECTION 17. Signatures; Counterparts. 20 SECTION 18. Amendments. 20 SECTION 19. Dispute Resolution. 20 SECTION 20. Governing Law. 21 SECTION 21. Entire Agreement. 21 SECTION 22. Negotiated Agreement. 21 SECTION 23. Waiver. 22 SECTION 24. Severability. 22 SECTION 25. No Third Party Beneficiaries 22 SECTION 26. Press Release. 22 SECTION 27. Further Assurance. 23 Schedule
